Exhibit 10(h)4
 
 
ALLETE Executive Annual Incentive Plan
Form of Award
Effective 2011
[Eligible Executive Employees]
 
 


Target Award Opportunity




Base Salary
$
   
Times
     
Award Opportunity (percent of base salary)
%             
   
Equals
     
Target Award
$



Performance Levels and Award Amounts




 
Goal Performance Level
Payout as Percent of
Target Award
 
Award Amount
Superior
200%
$
Target
100%
$
Threshold
37.5%
$
Below Threshold
0%
$





Goals



             
Goal
             
Weighting
 
Financial Goals
             
Net Income from Continuing Operations
50%
   
Cash from Operating Activities
 
25%
                 
Strategic Goals
     
  25% 
             
100%



Compensation Subject to Compensation Recovery Policy


Annual Incentive Plan Compensation is subject to recoupment as defined in the
Compensation Recovery policy.